Case: 12-10758   Date Filed: 07/31/2012   Page: 1 of 4

                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-10758
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:05-cr-20140-CMA-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JOHNNY LEWIS LAMB,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 31, 2012)

Before TJOFLAT, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
               Case: 12-10758       Date Filed: 07/31/2012     Page: 2 of 4

       On December 15, 2005, a jury found Johnny Lewis Lamb guilty of four

counts of a superceding indictment: Count 1, felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g); Count 2, possession with intent to distribute

cocaine, in violation of 21 U.S.C. § 841(a)(1); Count 3, possession with intent to

distribute marijuana, in violation of 21 U.S.C. § 841(a)(1); Count 4, possession of

firearms in furtherance of a drug trafficking crime, as set forth in Counts 2 and 3,

in violation of 18 U.S.C. § 924(c)(1)(A)(I). Lamb then pled guilty to Count 5 of

the indictment, possession with intent to distribute crack cocaine, in violation of

21 U.S.C. § 841(a)(1).

       The District Court sentenced Lamb as a career offender, pursuant to

U.S.S.G. § 4B1.1(a), because he was over 18 years of age at the time of the

offenses and had at least two felony convictions for controlled substance offenses.

Because the maximum penalty for the Count 4 offense was life imprisonment, his

offense level was 37. Given his criminal history category of VI, Lamb’s

imprisonment range under the Guidelines was 360 months to life.1

       The District Court, granting Lamb a significant downward variance,

sentenced him to concurrent prison terms of 120 months on Counts 1 and 3 and



       1
        In addition, Lamb’s conviction on Count 4 required a mandatory consecutive sentence
of 60 months, raising the bottom of the Guidelines sentence range to 420 months.

                                             2
                Case: 12-10758       Date Filed: 07/31/2012       Page: 3 of 4

121 months on Counts 2 and 5, and a consecutive term of 60 months on Count 4,2

for a total term of imprisonment of 181 months.

       Lamb appealed his convictions on Counts 1 - 4 and his sentence on Count 5,

and this court affirmed. United States v. Lamb, 214 Fed.App’x 908 (11th Cir.

2007). On November 14, 2011, Lamb, proceeding pro se, moved the District

Court to modify his sentencing package pursuant to 18 U.S.C. § 3582(c)(2), on the

ground that Amendment 750 of the Sentencing Guidelines, a retroactive

amendment that reduced the base offense levels for crack cocaine offenses, and the

sentencing factors of 18 U.S.C. § 3553(a) warranted a reduction. The court denied

his motion, concluding that Amendment 750 was inapplicable because he had

been sentenced as a career offender. Lamb now appeals. He argues that, even

though he was a career offender, he qualifies for a sentence reduction under

Amendment 750 because the starting point or basis of the District Court’s

determination of his sentences was U.S.S.G. § 2D1.1(which applies to drug

offenses), not U.S.S.G. § 4B1.1. Moreover, a reduction is necessary to satisfy the

§ 3553(a) factors and to alleviate the sentencing disparity between crack cocaine

and cocaine powder.


       2
            18 U.S.C. § 924C)(1)(A)(i) provided a mandatory minimum sentence of “not less than
5 years” for the Count 4 offense, to be imposed “in addition to the punishment provided for such
. . . drug trafficking crime,” i.e., the offenses charged in Counts 2 and 3.

                                               3
              Case: 12-10758      Date Filed: 07/31/2012   Page: 4 of 4

      We are not persuaded. The District Court lacked authority to reduce

Lamb’s Count 5 sentence based upon Amendment 750 because Lamb was

sentenced as a career offender pursuant to U.S.S.G. § 4B1.1. He would not have

been eligible for relief even if he were not a career offender. Why? His offense

level was not calculated under U.S.S.G. § 2D1.1, but pursuant to U.S.S.G.

§ 2K2.1, which applies to the possession of firearms, and Amendment 750 has no

application in sentencing range calculations made under § 2K2.1.

      To the extent that Lamb simply asserts that he merits a sentence reduction

based on § 3553(a) factors, his claim fails because a sentence adjustment under

§ 3582(c) is not a de novo re-sentencing; a court may apply the § 3553(a) factors

only if it first has the authority to grant a reduction and then decides to reduce the

sentence.

      AFFIRMED.




                                           4